343 F.2d 468
Martin LASHER, Petitioner,v.SECURITIES AND EXCHANGE COMMISSION, Respondent.
No. 397, Docket 29338.
United States Court of Appeals Second Circuit.
Argued March 19, 1965.Decided March 24, 1965.

Lionel Alan Marks, New York City, for petitioner.
Philip A. Loomis, Jr., S.E.C., Washington, D.C.  (Walter P. North and Jacob H. Stillman, Washington, D.C., of counsel), for respondent.
Before MOORE, KAUFMAN and MARSHALL, Circuit Judges.
PER CURIAM:


1
Petitioner, Martin Lasher, seeks to review an order of the Securities and Exchange Commission (the Commission) denying his petition for a rehearing of the Commission's decision finding him to have wilfully violated certain sections of the Securities Act of 1933, 15 U.S.C.A. 77q(a), and the Securities Exchange Act of 1934, 15 U.S.C.A. 78j(b), 78o(c)(1), and to have been a cause for the revocation of the registration of Armstrong & Co., Inc., as a broker and dealer, on the ground that a witness is now willing to testify that petitioner was an innocent victim of the president of Armstrong & Co., Inc.  The Commission's findings were supported by substantial evidence and it properly concluded that further evidence of the type proffered would serve no purpose.


2
The order denying the petition for a rehearing is affirmed.